Citation Nr: 1133309	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a hip disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's hip disorder, characterized as trochanteric bursitis, is not related to his active military service.


CONCLUSION OF LAW

The Veteran does not have a hip disability that is the result of disease or injury incurred in or aggravated by active military service; nor may one be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran submitted an informal claim in September 2007.  He followed that with the submission of a VA Form 21-526, Veteran's Application for Compensation or Pension, in October 2007.  The Veteran related how he had suffered a caustic water burn to his right leg while performing duties in the backfire room of a ship.  He said he suffered second and third degree burns and was hospitalized for three to four months for treatment of his burn.  He further related how his duties required constant climbing of ladders to perform his shipboard duties.  He maintained that his climbing of the ladders caused him to develop trochanteric bursitis.

The Veteran's DD 214 reflects that he served as a boiler tender in service.  His service treatment records (STRs) were obtained.  They confirmed the Veteran's statement of suffering burns to his right leg in April 1963.  The STRs show that he had first and second degree chemical burns.  He was listed as inpatient from April 15, 1963, to May 9, 1963.  The burns healed without further problems by the time of his release from active duty in July 1963.  His July 1963 physical examination did not reflect any problems with his hips, nor did the STRs reflect any hip problems during service.  

The Veteran submitted a statement from a J. T. Waterbury, M.D. in November 2007.  Dr. Waterbury stated the following:  "[The Veteran] has tender scars from a caustic water burn and trochanteric bursitis.  The exposure to the caustic water and the constant climbing of the ladders in the ship has more likely than not been aggrieved or caused by his military service in the Navy."  Dr. Waterbury did not provide any rationale for his opinion regarding the Veteran's trochanteric bursitis.  

In November 2007, the Veteran reported that he had no additional evidence to submit in support of his claim.

The Veteran was afforded a VA examination to evaluate his scars claim in March 2008.  The examiner noted she had reviewed the claims folder as well as obtained the Veteran's statement as to how he was burned in service.  The Veteran was noted to have a normal gait.  The diagnosis was status post hydrochloric acid burns of the right anterior leg with no visible scar noted.  

The Veteran was granted service connection for scars, status post hydrochloric acid burns of the right anterior leg, in April 2008.  He was given a noncompensable disability rating.

The Veteran was afforded a VA examination to assess his hip claim May 2008.  The examiner reported that the claims folder was available for review.  She noted that the Veteran's main complaints were bilateral hip and low back pain.  The Veteran reported that he first experienced pain in his hips with walking in 2002 and it had worsened by 2005.  The examiner said the Veteran was unable to explain how his current complaints were related to service.  The Veteran said he did a lot of climbing of ladders during service.  He also said that, when he would climb the ladders he would have discomfort but no direct connection between those symptoms and his symptoms today.  The examiner said the Veteran did not recall any sick calls related to his low back or hips during service.  

The examiner noted that there were no x-rays for review.  She examined the Veteran's hips.  Her impression was that the examination was consistent with bilateral hip degenerative changes.  She again noted the absence of x-rays but said the Veteran was tender over the bilateral greater trochanteric areas and had received injections in these areas in the past.  She said it was "more likely perhaps" that the Veteran's hip pain was related to his degenerative changes of his hips.  The examiner did not address whether the degenerative changes of the hips or the Veteran's trochanteric bursitis were related to his military service.

The Veteran submitted a statement that was received in May 2008.  He reported that a Dr. Khalili knew about his trochanteric bursitis.  He also listed a number of tests conducted by Dr. Khalili that included electromyography (EMG).  

The Veteran's claim for service connection was denied in June 2008.  He submitted his notice of disagreement (NOD) in July 2008.  In essence, his representative copied the Veteran's original statement of how he was burned on his ship and how he had to climb ladders on the ship.  The contention was the Veteran developed an altered gait that caused his hip problem.  

The Board remanded the case for additional development in June 2010.  In particular the Veteran was to be asked to provide, or authorize VA to obtain private treatment records from sources he had identified.  He was also to be given the opportunity to have Dr. Waterbury clarify his prior statement from 2007.  Finally, the Veteran was to be afforded a VA examination that would provide an opinion as to whether there was a nexus to service for any diagnosed hip disorder/disability.

The agency of original jurisdiction (AOJ) wrote to the Veteran in July 2010.  He was asked to provide the records as noted in the remand or to authorize the AOJ to obtain them.  He was asked to identify any additional records that would be supportive of his claim.  The letter also advised the Veteran that he could submit a statement from Dr. Waterbury addressing the possible nexus of his current hip disorder to his military service.  

The Veteran was afforded a VA examination in July 2010.  The examiner noted that he had reviewed the claims folder.  The examiner recalled the STR entries that noted treatment for the Veteran's burns of the right lower leg.  The examiner also noted that the STRs did not contain any evidence of complaints or treatment for a hip disorder.  The Veteran reported he began to suffer from recurring bilateral hip pain in 1992.  The pain was now more severe in the left hip.  He also related that he felt his hips were more unstable and may cause him to fall; however, he had not had any falls.  The Veteran said he had been told by one of his physicians that he had trochanteric bursitis.  He also said he had received a left bursal injection on one occasion.  The Veteran could only recall one x-ray of his hips but did not know the results.

X-rays of the hips were interpreted to show no abnormality of either hip joint.  There was a probable bone island at the proximal left femur.  There was also sclerosis of the pubic bones, right greater than left, possibly reflecting degenerative change.  The examiner provided diagnoses of bilateral trochanteric bursitis and degenerative arthritis of the pubic bone.  The examiner stated that there was no documentation of a significant hip disorder in service.  He also said there was no current radiographic evidence of traumatic or degenerative arthropathy of the hips.  The examiner said there was historical and clinical evidence of trochanteric bursitis that did not begin in service.  The examiner then opined that the Veteran's trochanteric bursitis was not the result of any hip disorder arising out of service.

The Veteran identified four sources of treatment records and the records from the identified providers were obtained.

Records for N. A. Khalili, M.D., for the period from October 2007 to September 2009, show that the Veteran was evaluated for complaints of bilateral lower extremity pain beginning in October 2007.  He said the Veteran had had one cortisone shot in the right hip.  Dr. Khalili took a detailed history from the Veteran.  There was no mention of the Veteran's military service or how climbing ladders on a ship may have caused any current symptoms or disorders.  Moreover, there was no mention of the scars on the right lower leg or any impairment of gait.  An EMG from November 2007 was interpreted as suggestive of lumbosacral polyradiculopathy.  A magnetic resonance imaging (MRI) report from November 2007 provided a finding of spinal stenosis and degenerative spondylolisthesis.  Treatment records from December 2007 through 2008 showed treatment related to the Veteran's lumbosacral spine.

Dr. Khalili wrote to Dr. Waterbury in September 2010.  He provided a history of his evaluation and treatment of the Veteran since 2007.  He identified the conditions as lumbar radiculopathy and lumbar spine stenosis.  Dr. Khalili did not provide a diagnosis of any type of a hip disorder.  Moreover, he did not relate any problems with the Veteran's gait or that the burn scars on the right leg had caused any difficulty in ambulation.  

Records were obtained from D. W. McKibben, D.P.M., for the period from May 2006 to November 2006.  Dr. McKibben did not provide any assessment of a hip disorder.  He did note that the Veteran complained of pain in his hamstrings in September 2006 and provided an assessment of myositis.

An evaluation report from J. H. Yen, M.D., dated in January 2008, was received.  Dr. Yen evaluated the Veteran on referral from Dr. Waterbury.  It was noted that the Veteran had experienced pain in his back in April 2007 after jumping from the tailgate of his truck while carrying something.  The Veteran had experienced continuous pain in his back and down his left leg.  He denied pain in the right leg.  Dr. Yen said he had reviewed the Veteran's MRI and concurred that he had stenosis at L4-L5 and L5-S1.  He said that it was the stenosis at L5-S1 that was causing radiculopathy, more likely S1.  There was no mention of the Veteran's military service and no mention of the burn scars on the right leg.  Finally, there was no reference to any type of hip problems.

Records from Dr. Waterbury were received in March 2011.  They relate to a period from January 2006 to July 2010.  The Board notes that there is a report for x-rays of the hips dated in January 2006; however, there is no corresponding clinical entry.  The earliest clinical assessment is dated in January 2007.  The x-ray report noted surgical clips in the left groin.  There was a small sclerotic area in the left proximal femoral diaphysis.  There was no significant joint space narrowing or significant osteophyte formation.  The initial clinical note from January 2007 noted that the Veteran complained of pain in his back.  In July 2007 the Veteran's complaints included hip pain.  He said he had pain in the right hip that caused him trouble walking.  X-rays of the right hip were ordered.  The report from the x-rays said there appeared to be osteitis pubis, particularly involving the right pubis.  The hip joint space was well maintained with no significant osteophytes seen.  A follow-on clinic appointment in September 2007 noted the results of the x-rays and an assessment of trochanteric bursitis was made.  The Veteran was to receive an injection for pain.  An entry from January 2008 noted that the Veteran had been evaluated by Dr. Yen and Khalili for back pain.  

The remainder of the treatment entries noted complaints of hip pain.  An entry from March 2009 reported that the Veteran had an antalgic gait.  There was no clinical entry that provided support for the statement made by Dr. Waterbury in 2007.  In fact, the Veteran's military service is not mentioned in any of the treatment entries and there is no comment regarding the burns sustained in service.  Moreover, the Veteran did not provide a clarifying statement from Dr. Waterbury.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran did not submit a claim for disability compensation benefits until nearly 44 years after service.  In his claim he made his lay assertion that his burn injury affected him during service, primarily by causing an altered gait, such that he now had a current hip disability.  

The Board does acknowledge the Veteran's service onboard a ship and that his duties, his presence on the ship, required him to climb ladders.  See 38 U.S.C.A. § 1154(a) (West 2002).  However, in this case, there is no evidence of a chronic hip disease, disorder or injury in service.  There is no evidence of a chronicity of symptoms in service.  The STRs are negative for any type of hip disorder, to include complaints of pain.  The Veteran's chemical burns of the right leg are noted; however, there is no evidence of any limitation on the use of either leg or a change in gait, to include in the hospital summary from April to May 1963.  

The VA examiner that evaluated the Veteran's service-related burn scars in March 2008 found no visible scar on examination.  The same examiner provided a medical history of arthritis of the hips and knees but did not cite to any evidence to support the history; it was as related by the Veteran.  She said the Veteran had a normal gait.  There was no finding of any effect on either leg as a result of the burn scars on the lower anterior portion of the right leg.

The VA examiner from May 2008 noted there were no x-rays of record but that the prior VA examiner had recorded a history of arthritis of the hips.  The examiner also noted that the Veteran could not explain why he felt that his current bursitis was related to service other than to say he had had to climb ladders on the ship.  The examiner did not order x-rays of the hips.  She did provide an assessment that her examination of the hips was consistent with bilateral hip degenerative changes and that the Veteran's hip pain could be related to the changes.  She added that the Veteran's trochanteric bursitis was most likely related to the degenerative changes of the hips.

As seen in the private medical records, as well as the VA x-rays of the hips in July 2010, there is no radiographic evidence of arthritis in either hip.  Moreover, there is no diagnosis of arthritis related by any of the private treatment sources or by the July 2010 VA examiner.  Further, none of the private medical records contain a reference to the Veteran's military service and, accordingly, make no connection between any currently experienced hip pain, or diagnosis of trochanteric bursitis and the Veteran's military service.

The July 2010 VA examiner opined that there was no medical evidence of a hip disorder/disability in service and a lack of chronicity of symptoms in the intervening years.  At the 2010 examination the Veteran reported an onset of hip problems in 1992 versus the 2002 date he gave in May 2008.  The 2010 VA examiner concluded that the Veteran's trochanteric hip bursitis was not related to service because it was not noted in service or until many years later.

The Veteran has not provided any objective evidence to contradict the medical opinion of record.  He has provided his lay statements as to his belief of the connection between his current diagnosis and his military service.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).

The Veteran is not competent to provide lay evidence as to the etiology of his trochanteric bursitis, especially that it was due to an altered gait as a result of his right leg burns and climbing ladders in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

The medical evidence of record did not record an altered gait until an entry from Dr. Waterbury in March 2010.  (The VA examination of March 2008 reported a normal gait.)  

The Veteran was afforded an opportunity to have Dr. Waterbury clarify his original statement from November 2007.  However, no clarification was provided.  As noted in the analysis of the records from Dr. Waterbury, there was never a discussion about the Veteran's military service and any possible connection between the Veteran's current hip disability.  Thus, there is no medical evidence of record that provides a nexus to service for any currently diagnosed hip disorder or disability.

For the reasons articulated, the Veteran's claim for service connection is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the Court, issued a decision in March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the 

veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran's informal claim for service connection was received in September 2007.  The AOJ wrote to him in November 2007.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The AOJ further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was also asked to submit any medical evidence that he had.  The AOJ's letter included notice regarding how effective dates and disability ratings are determined.  See Dingess, supra.

The Veteran responded in November 2007 with his submission of the statement from Dr. Waterbury.  He reported he had nothing further to submit.  

The AOJ denied the claim in June 2008.  The Veteran perfected his appeal in April 2009.

The Board remanded the case for additional development in June 2010.  The AOJ wrote to the Veteran to secure private treatment records as well as to inform him of the opportunity to submit a clarifying statement from Dr. Waterbury in July 2010.  Records from four separate sources were identified and obtained in the development of the claim.

The AOJ reviewed the evidence added to the record and re-adjudicated the claim in June 2011.  The claim remained denied and the Veteran was furnished with a supplemental statement of the case (SSOC) that reviewed the evidence added to the record and the basis for the continued denial of the claim.


The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements, the submission of evidence he believed supported his claim as well as identifying evidence for VA to obtain.  He alleged that the burns he suffered on his right leg in service had altered his gait and that the climbing of ladders on his ship had affected his hips along with the altered gait.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, private treatment records, statement from Dr. Waterbury, as well as statements from the Veteran.  The Veteran elected not to testify at a hearing in his case.  The Veteran was afforded VA examinations.  The Board remanded the case for additional development.

As noted, the Veteran was afforded VA examinations.  The May 2008 VA examination was adequate as to the findings presented.  There was a comprehensive review of the evidence of records and assessment provided.   However, it was inadequate in that the examiner did not address the question of whether there was a nexus to service.  The July 2010 VA examination also included a comprehensive review of the evidence of record and the examiner provided an opinion in regard to whether the current disability was related to service and why it was not.  See 38 C.F.R. § 3.326 (2010); see also Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The July 2010 VA examination was adequate in all respects.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a hip disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


